The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 1-19-21.
	Claims 1, 5-33 are pending in the instant application.

Election/Restrictions
Claims 5-18, 32, 33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 19-29, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 30, 31, directed to the invention(s) of non-elected products, require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and III, claims 19-29, as set forth in the Office action mailed on 6-30-2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments and Amendments
Withdrawn Rejections
	Any rejections not repeated in this Office action are hereby withdrawn.

New Rejections/Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-29 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the in vitro effects and in vivo effects in mouse models as exemplified in the specification (see below) comprising the administration of the specific constructs claimed (e.g., AAV-hGAA at a dose of 1010 vg, AAV-hGAA at a dose of 1011 vg, AAV-anti-hCD63scFv::hGAA at a dose of 1010 vg, AAV-anti-hCD63scFv::hGAA at a dose of 1011 vg), does not reasonably enable methods of reducing glycogen accumulation in a tissue in a patient in need thereof, treating enzyme deficiency in a patient in need thereof, and/or tolerizing the patient to the enzyme for which it is deficient, comprising administering to the patient a composition comprising a polynucleotide encoding a multidomain therapeutic protein comprising a delivery domain and an enzyme domain, wherein the delivery domain binds to the internalization effector, CD63, and which delivery domain comprises: an amino acid sequence of SEQ ID NO:2, or an amino acid sequence selected from the group consisting of an amino acid sequence of an HCVR set forth in Table 11; an amino acid sequence of a LCVR set forth in Table 11; an amino acid sequence of an HCDR1 set forth in Table 11; an amino acid sequence of an HCDR2 set forth in Table 11; an amino acid sequence of an HCDR3 set forth in Table 11; an amino acid sequence of a LCDR1 set forth in Table 11; an amino acid sequence of a LCDR2 set forth in Table 11; an amino acid sequence of a LCDR3 set forth in Table 11; and an HCVR/LCVR amino acid pair set forth as SEP ID NOs: 14/22, SEP ID NOs:3Q/38. SEP ID NOs:46/54, or SEP ID NOs:62/7Q, wherein the HCVR/LCVR amino acid pair comprises from N-terminal to C-terminal: the HCVR, an optional linker, and the LCVR, which enzyme domain optionally comprises a hydrolase, .glycosylase, glycosidase, alpha-glucosidase, or an amino acid sequence of SEQ ID NO: 1 or a fragment thereof, and which polynucleotide optionally further comprises a virus nucleic acid sequence and at least one of (i) a locus-targeting nucleic acid sequence, (ii) a tissue specific regulatory element, or (iii) a combination of (i) and (ii), and which locus-targeting nucleic acid sequence targets the polynucleotide to a locus is selected from the group consisting of an EESYR locus, a SARS locus, position 188,083,272 of human chromosome 1 or its non-human mammalian orthologue, position 3,046,320 of human chromosome 10 or its non-human mammalian orthologue, position 67,328,980 of human chromosome 17 or its non-human mammalian orthologue, an adeno-associated virus site 1 (AAVS1) on chromosome, a naturally occurring site of integration of AAV virus on human chromosome 19 or its non-human mammalian orthologue, a chemokine receptor 5 (CCR5) gene, a chemokine receptor gene encoding an HIV-1 coreceptor, a mouse Rosa26 locus or its nonmurine mammalian orthologue, and a human albumin {alb) locus, and optionally further comprising administering a multidomain therapeutic polypeptide comprising GAA or a portion thereof.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are drawn to methods of reducing glycogen accumulation in a tissue in a patient in need thereof, treating enzyme deficiency in a patient in need thereof, and/or tolerizing the patient to the enzyme for which it is deficient, comprising administering to the patient a composition comprising a polynucleotide encoding a multidomain therapeutic protein comprising a delivery domain and an enzyme domain, wherein the delivery domain binds to the internalization effector, CD63, and which delivery domain comprises: an amino acid sequence of SEQ ID NO:2, or an amino acid sequence selected from the group consisting of an amino acid sequence of an HCVR set forth in Table 11; an amino acid sequence of a LCVR set forth in Table 11; an amino acid sequence of an HCDR1 set forth in Table 11; an amino acid sequence of an HCDR2 set forth in Table 11; an amino acid sequence of an HCDR3 set forth in Table 11; an amino acid sequence of a LCDR1 set forth in Table 11; an amino acid sequence of a LCDR2 set forth in Table 11; an amino acid sequence of a LCDR3 set forth in Table 11; and an HCVR/LCVR amino acid pair set forth as SEP ID NOs: 14/22, SEP ID NOs:3Q/38. SEP ID NOs:46/54, or SEP ID NOs:62/7Q, wherein the HCVR/LCVR amino acid pair comprises from N-terminal to C-terminal: the HCVR, an optional linker, and the LCVR, which enzyme domain optionally comprises a hydrolase, .glycosylase, glycosidase, alpha-glucosidase, or an amino acid sequence of SEQ ID NO: 1 or a fragment thereof, and which polynucleotide optionally further comprises a virus nucleic acid sequence and at least one of (i) a locus-targeting nucleic acid sequence, (ii) a tissue specific regulatory element, or (iii) a combination of (i) and (ii), and which locus-targeting nucleic acid sequence targets the polynucleotide to a locus is selected from the group consisting of an EESYR locus, a SARS locus, position 188,083,272 of human chromosome 1 or its non-human mammalian orthologue, position 3,046,320 of human chromosome 10 or its non-human mammalian orthologue, position 67,328,980 of human chromosome 17 or its non-human mammalian orthologue, an adeno-associated virus site 1 (AAVS1) on chromosome, a naturally occurring site of integration of AAV virus on human chromosome 19 or its non-human mammalian orthologue, a chemokine receptor 5 (CCR5) gene, a chemokine receptor gene encoding an HIV-1 coreceptor, a mouse Rosa26 locus or its nonmurine mammalian orthologue, and a human albumin {alb) locus, and optionally further comprising administering a multidomain therapeutic polypeptide comprising GAA or a portion thereof, or which multidomain therapeutic protein optionally comprises anti-CD63 scFv-GAA of SEQ ID NO: 10 or SEQ ID NO:79, or a fragment thereof.
The Teachings in the Specification:
The specification teaches the following:
… an AAV gene therapy vector that encodes a multidomain therapeutic protein represented in panel, wherein the scFv is an anti-human CD63 scFv and the replacement enzyme is GAA (e.g., anti-hCD63scFv::hGAA; see, e.g., the amino acid sequence set forth as SEQ ID NO: 10). Amino acids 1-119 of SEQ ID NO: 10 provide the amino acid sequence of the heavy chain variable domain (Vh) of the H5C6 antibody; amino acids 120-134 of SEQ ID NO: 10 provide an amino acid linker sequence between the heavy and light chain variable domains of H5C6; amino acids 135-245 of SEQ ID NO: 10 provide the amino acid sequence of the light chain variable domain (Vl) of the H5C6 antibody; amino acids 136-250 of SEQ ID NO: 10 provides an amino acid linker sequence between the anti-hCD63scFv and GAA; and amino acids 251-1133 of SEQ ID NO: 10 provides the amino acid sequence of GAA.

Exemplary 5’ TTR and 3’ ITR sequences are respectively set forth as SEQ ID NO:6 and SEQ ID NO:7. An exemplary liver specific enhancer (serpina 1) is set forth as SEQ ID NOV. An exemplary liver specific promoter (TTR) is set forth as SEQ ID NO:8. Additional exemplary anti-CD63 Vh and Vl amino acid sequences (and nucleotide sequences encoding same) that may be used to construct a multidomain therapeutic protein comprising an anti-CD63 antibody or antigen binding portion thereof are provided in Table 11.

Figure 2 is a bar graph depicting the amount of stored glycogen in micrograms per milligram of tissue as a function of delivered enzyme. The X-axis depicts tissues from a CD63hu/hu; GAA'/_ mouse from left to right: heart, quadriceps, gastrocnemius, diaphragm, soleus, and extensor digitorum longus (EDL) muscle. Black boxes (“1”) depict the amount of stored glycogen in an untreated mouse Pompe disease model. Orange boxes (“2”) depict the amount of stored glycogen in an untreated wildtype mouse model. Lime green boxes (“3”) depict the amount of stored glycogen in a mouse Pompe disease model treated with AAV-hGAA (adeno-associated virus vector containing gene encoding human GAA) at a dose of 1010 vg. Forest green boxes (“4”) depict the amount of stored glycogen in a mouse Pompe disease model treated with AAV-hGAA at a dose of 1011 vg. Light blue boxes (“5”) depict the amount of stored glycogen in a mouse Pompe disease model treated with AAV-anti-hCD63scFv::hGAA (adeno-associated virus vector containing gene encoding an anti-human CD63 scFv domain linked to human GAA) at a dose of 1010 vg. Dark blue boxes (“6”) depict the amount of stored glycogen in a mouse Pompe disease model treated with AAV-anti-hCD63scFv::hGAA at a dose of 1011 vg.

Figure 3 is a bar graph depicting the average glycogen measured (pg/mg) in skeletal muscle tissue in each mouse at 3 months post-AAV injection. Each measurement is plotted as a function of GAA exposure (i.e., serum levels) per mouse treated with a particular enzyme construct at a particular dosage. Filled squares represent AAV-hGAA at a dose of 1010 vg. Filled pyramids represent AAV-hGAA at a dose of 1011 vg. Filled inverse pyramids represent AAV-anti-hCD63scFv::hGAA at a dose of 1010 vg. Filled diamonds represent AAV-anti-hCD63scFv::hGAA at a dose of 1011 vg.

Figure 4 is a dot plot depicting the average cardiac muscle glycogen measured (pg/mg) in heart tissue at 3 months post-AAV injection as a function of GAA exposure {i.e., serum levels), per mouse treated with a particular enzyme construct at a particular dosage. Filled squares represent AAV-hGAA at a dose of 1010 vg. Filled pyramids represent AAV-hGAA at a dose of 1011 vg.  Filled inverse pyramids represent AAV-anti-hCD63scFv::hGAA at a dose of 1010 vg. Filled diamonds represent AAV-anti-hCD63scFv::hGAA at a dose of 1011 vg.

Figure 5 is a dot plot depicting anti-GAA antibody titers at 3 months post-AAV injection as a function of GAA exposure (i.e. serum levels), per mouse treated with a particular enzyme construct at a particular dosage. Open squares represent AAV-hGAA at a dose of 1010 vg. Open circles represent AAV-hGAA at a dose of 1011 vg. Open diamonds represent AAV-anti-hCD63scFv::hGAA at a dose of 1010 vg. Hexagons represent AAV-anti-hCD63scFv::hGAA at a dose of 1011 vg.

Figure 6 is a dot plot depicting anti-GAA antibody titers at 3 months post-AAV injection as a function of enzyme construct and dose. Circles represent control mice receiving empty AAV vector. Squares represent AAV-hGAA at a dose of 1010 vg. Pyramids represent AAV-hGAA at a dose of 1011 vg. Inverse pyramids represent AAV-anti-hCD63scFv::hGAA at a dose of 1010 vg. Diamonds represent AAV-anti-hCD63scFv::hGAA at a dose of 1011 vg.

Figure 7A is a line graph depicting serum levels of GAA (arbitrary units “a.u.”; y-axis) as a function of time in weeks after gene therapy vector injection. Squares represent AAV-hGAA at a dose of 1010 vg. Pyramids represent AAV-hGAA at a dose of 1011 vg. Inverse pyramids represent AAV-anti-hCD63scFv::hGAA at a dose of 1010 vg. Diamonds represent AAV-anti-hCD63scFv::hGAA at a dose of 1011 vg.

Figure 7B is a bar graph depicting mRNA ratios (hGAA mRNA relative to mGADPH mRNA) following administration of AAV constructs in CD63 Humln GAA KO mice (GAA-/-,CD63hu/hu mice) or GAA+/+,CD63hu/hu mice, as such: (1) untreated control, (2) AAV-liver-specific promoter-hGAA (lelOvg), (3) AAV-liver-specific promoter-hGAA (lellvg), (4) AAV-liver-specific promoter-anti-hCD63::hGAA (lelOvg), (5) AAV-liver-specific promoter- anti-hCD63::hGAA (lellvg), or (6) untreated control (GAA+/+,CD63hu/hu). Liver expression of GAA was detected for all injections of AAV construct.

Figure 7C is a plot graph comparing serum GAA level to RNA expression level of GAA for mice receiving the AAV encoding the fusion protein (squares) and mice receiving the AAV encoding GAA (both constructs provided a liver-specific promoter (LSP) to drive expression).

Figure 7D is a bar graph showing Huh-7 human hepatocytes transiently transfected with liver-specific promoter driven constructs encoding for hGAA, anti-hCD63 scFv::GAA (fusion construct), or a non-binding fusion construct scFv::GAA control. Both scFv::GAA fusion constructs had a higher ratio of protein in the secreted supernatant than hGAA alone 3 days after transfection. Addition of M6P into the supernatant during the experimental period to mitigate CI-MPR-mediated uptake did not affect the ratio. (* = p< 0.05, n=3).

Figure 8 are fluorescent micrographs depicting the lamp 1-stained lysosomes in mouse muscle fibers counter-stained with DAPI to reveal nuclei. Panels A and A1 depict quadriceps cells derived from an untreated wildtype (GAA+/+) mouse and stained for lampl (panel A), and nuclei (panel Al). Panels B and B1 depict quadriceps cells derived from an untreated GAA null (GAA'/_) mouse and stained for lampl (panel B), and nuclei (panel Bl). Panels C and Cl depict quadriceps cells derived from a GAA'/_ mouse treated with an AAV-hGAA construct and stained for lampl (panel C), and nuclei (panel Cl). Panels D and D1 depict quadriceps cells derived from a GAA'/_ mouse treated with an AAV-hCD63scFv::hGAA construct and stained for lampl (panel D), and nuclei (panel Dl).

Figure 9 depicts line graphs showing grip strength and Rotarod test performance of mice treated with either AAV-LSP hGAA or AAV-LSP anti-hCD63::hGAA. Accelerating Rotarod measurements (A) and forelimb grip strength measurements (B) of wild-type GAA mice (inverted triangle), untreated control (square), AAV-LSP-hGAA treatment (lei lvg/mouse) (triangle) or AAV-LSP-anti-hCD63::hGAA treatment (lei lvg/mouse) (circle) were taken at monthly intervals for 6 months. Error bars are +/- SD. N=8-10 for all groups.

Figure 10A and Figure 10B depict the use of other membrane proteins as guides, such as anti-ITGA7 (Integrin alpha-7) scFv fusion proteins to guide GAA. Figure 10A shows GAA activity (y-axis) of C2C12 mouse myoblasts incubated overnight with anti-mouse CD63-GAA or anti-moue ITGA7-GAA with or without the presence of 5mM M6P. Figure 10B shows GAA KO mice humanized for CD63 (GAA-/-;CD63hu/hu) that were given plasmids encoding an scFv::GAA format of anti-hCD63::GAA (2) or a full-length IgG4::GAA format of anti-mouse integrin alpha-7 (3) by hydrodynamic delivery (HDD), then tissue glycogen levels were measured 3 weeks post-HDD. Untreated control mice, GAA-/-;CD63hu/hu (1) and untreated wild-type GAA control mice, GAA+/+;CD63hu/hu (4) were also tested for glycogen levels in the same tissues.

Figure 11 is a dot plot depicting serum levels of GAA (arbitrary units “a.u”; y-axis) at one-month post-AAV injection as a function of as a function of enzyme construct and dose.

Squares represent AAV-LSP-A8GAA. Pyramids represent AAV-anti-hCD63scFv::GAA. Both constructs provided a liver-specific promoter (LSP) to drive expression). Dose is provided as viral genome (vg) per kilogram (kg) of the mouse.

Figure 12 provides dot blots depicting the levels of glycogen in micrograms per milligram of tissue (heart, quadricep, diaphragm, or tricep) as a function of GAA serum levels. Squares represent AAV-LSP-A8GAA. Pyramids represent AAV-anti-hCD63scFv::GAA. Both constructs provided a liver-specific promoter (LSP) to drive expression).

(Emphases added).
The specification does not teach a representative number of species of the genera claimed, e.g. encompassing any fragments of the sequences claimed, and further whereby delivery and treatment effects are provided for the large genera of multidomain constructs claimed..
The specification fails to teach or adequately describe a representative number of species in the various genera comprising fragments of the sequences claimed, such that the attributes or characteristics concisely identifying members of each proposed genus or characteristic are exemplified.
The examples provided in the instant specification, of the particular constructs providing in vitro and/or in vivo effects, are not representative or correlative of the ability to provide treatment methods comprising administration of the broad genera of polynucleotides and their variants as instantly claimed. 
In light of the teachings in the art and the specification, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the ability to provide treatment effects using the broad genera of compounds claimed in any subject as instantly claimed.  
Since the specification fails to provide the requisite guidance for delivery and provision of therapeutic effects in a subject, including humans, using the broad genera of therapeutic and delivery compounds and multidomain entities claimed, and since determination of the factors required for accomplishing therapeutic efficacy in a subject is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.
For the aforementioned reasons, the instant rejections under 35 U.S.C. 112, first paragraph are proper.

Allowable Subject Matter
Claims 1, 5-21, 32 and 33 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
2-16-21
/JANE J ZARA/Primary Examiner, Art Unit 1635